MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018 ME 69 
Docket:	      Ken-17-452	
Submitted	
  On	Briefs:	 April	10,	2018	
Decided:	     May	15,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	and	HUMPHREY,	JJ.	
	
	
                                      JASON	BEGIN	
                                            	
                                           v.	
                                            	
                                    STATE	OF	MAINE	
	
	
PER	CURIAM	

       [¶1]	 	 Jason	 Begin	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Kennebec	 County,	 Stokes,	 J.)	 denying	 his	 petition	 for	 release	 and	 discharge	

from	the	custody	of	the	Commissioner	of	Health	and	Human	Services	pursuant	

to	15	M.R.S.	§	104-A	(2017).		Begin	argues	that	the	court	erred	as	a	matter	of	

law	when	it	determined	that	Begin	failed	to	prove	that	he	“may	be	released	or	

discharged	 without	 likelihood	 that	 [he]	 will	 cause	 injury	 to	 [himself]	 or	 to	

others	due	to	mental	disease	or	mental	defect.”		See	15	M.R.S.	§	104-A(1).		We	

disagree	and	affirm.	

	      [¶2]		 In	support	of	his	contention,	Begin	cites	to	a	case	where	we	stated	

that	 “[t]he	 acquittee	 must	 establish	 either	 that	 (1)	 ‘the	 mental	 disease	 or	

defect	by	reason	of	which	he	was	relieved	of	criminal	responsibility	no	longer	
2	

exists,’	 or	 (2)	 he	 ‘no	 longer	 poses	 a	 danger	 to	 himself	 or	 others	 if	 he	 is	

released’	despite	any	continuing	mental	illness.”		Beauchene	v.	State,	2017 ME
153,	 ¶	 6,	 167 A.3d 569  (quoting	 Green	 v.	 Comm’r	 of	 Mental	 Health	 &	 Mental	

Retardation,	2000 ME 92,	¶	27,	750 A.2d 1265);	 see	also	LaDew	v.	Comm’r	 of	

Mental	 Health	 &	 Mental	 Retardation,	 532 A.2d 1051,	 1054-55	 (Me.	 1987).		

According	 to	 Begin,	 the	 court	 should	 have	 granted	 his	 petition	 because	 the	

experts	 who	 testified	 at	 his	 hearing	 agreed	 that	 he	 does	 not	 currently	 have	

schizophrenia,	 the	 diagnosis	 that	 served	 as	 the	 basis	 for	 the	 finding	 of	 not	

criminally	responsible	in	2004.			

         [¶3]	 	 Contrary	to	Begin’s	 argument,	our	 focus	in	Beauchene	and	LaDew	

was	 on	 the	 legal	 definition	 of	 “mental	 disease	 or	 defect”—not	 the	 medical	

diagnoses	 that	 contributed	 to	 a	 finding	 of	 mental	 disease	 or	 defect.	 	 See	

Beauchene,	 2017 ME 153,	 ¶	 10,	 167 A.3d 569;	 LaDew, 532 A.2d	 at	 1054-55.		

We	have	never	held	that	an	acquittee	is	entitled	to	release	or	 discharge	if	he	

proves	 that	 the	 specific	 mental	 diagnosis	 by	 which	 he	 was	 found	 to	 have	 a	

mental	disease	or	defect	no	longer	 exists.		Accordingly,	the	court	 applied	the	

correct	standard	when	it	denied	Begin’s	petition	for	release	and	discharge.1			



     1		We	are	not	persuaded	by	Begin’s	additional	contention—that	the	court	erred	when	it	reviewed	

and	relied	on	reports	that	were	filed	with	the	court.		See	15	M.R.S.	§§	101-D,	104-A	(2017).	
                                                                                3	

         The	entry	is:	

         	        Judgment	affirmed.	

	      	     	      	     	    	
	
Rory	A.	McNamara,	Esq.,	Drake	Law,	LLC,	Berwick,	for	appellant	Jason	Begin	
   	
Maeghan	Maloney,	District	Attorney,	and	Carie	E.	James,	Asst.	Dist.	Atty.,	Office	
of	the	District	Attorney,	Augusta,	for	appellee	State	of	Maine	
	
	
Kennebec	County	Superior	Court	docket	number	CV-2005-150	
FOR	CLERK	REFERENCE	ONLY